DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 30 January 2021.
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statement filed on 31 May 2021, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a system, and claims 11-20 are directed to a method.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of personalized recommendations.  Specifically, representative claim 11 recites the abstract idea of: 
determining, in real-time, a diversity preference score for a user based at least in part on an anchor item chosen by the user; 
determining, in real-time a comparison result between the diversity preference score and a diversity preference threshold; 
generating, in real-time, a personalized recommendation pool based on (a) the comparison result, (b) a complementary recommendation pool generated based at least in part on the anchor item, and (c) a diversity objective function, wherein:
when the comparison result indicate that the diversity preference score is greater than the diversity preference threshold, the diversity objective function is associated with cross-domain diversity; and 
when the comparison result indicates that the diversity preference score is not greater than the diversity preference threshold, the diversity objective function is associated with within-domain diversity; and 
transmitting, in real-time, the personalized recommendation pool to be displayed with the anchor item. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 11 recites the abstract idea of personalized recommendations, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities. For example, the claims recite the activities of determining a preference score based on an anchor item chosen by a user, generating a personalized recommendation pool based on the comparison result and a complementary recommendation pool that is further based on the anchor item chosen, and finally transmitting a personalized recommendation pool to a user, thereby making this a sales activity or behavior.  Thus, representative claim 11 recites an abstract idea.  
	The Examiner also points out that the abstract idea of personalized recommendations would be considered a mental process. The limitations, under the broadest interpretation, fall within the sub-grouping of the “Mental Processes”, enumerated in the 2019 PEG, as they recite concepts that can be performed in the human mind (including an observation, evaluation, judgement, opinion). For example, the step of determining a comparison result, that is based on the diversity preference score (based on the user choosing an anchor item), which would be considered an observation and judgement because a comparison is made based off of an item that was chosen. Thus, representative claim 11 recites an abstract idea that is directed to a mental process.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 11 includes the additional elements of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer readable-media, a user interface executed on a user device, and the user interface. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 11 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 11 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 11 is ineligible.
Independent claim 1 is similar in nature to representative claim 11 and Step 2A, Prong 1 analysis is the same as above for representative claim 11.  It is noted that in independent claim 1 includes the additional elements of one or more processors, and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors.  The Applicant’s specification does not provide any discussion or description of one or more processors, and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors in claim 1, as being anything other than generic elements. Thus, the claimed additional elements of claim 1 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 1, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 1 is ineligible. 
Dependent claims 2-10 and 12-20, depending from claims 1 and 11, respectively, do not aid in the eligibility of independent claims 1 and 11. For example, claims 2-10 and 12-20 merely act to provide further limitations of the abstract idea recited in representative claim 11. 
It is noted that dependent claims 6 & 16 include the additional element of a determinantal point process (DPP) with fast greedy maximum a posteriori (MAP) inference.  Applicant’s specification does not provide any discussion or description of the a determinantal point process (DPP) with fast greedy maximum a posteriori (MAP) inference as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 6 and 16 are directed towards an abstract idea. Additionally, the additional elements of claims 6 and 16, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-10 and 11-20 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, S., et al. (Patent No. US 10,102,559 B1), in view of Kumar, D., et al. (PGP No. US 2020/0184537 A1). 


Claim 1-
Jain discloses a system comprising:
 one or more processors (Jain, see: Col. 15, ll. 28 disclosing “one or more processors”); and
 one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors (Jain, see: Col. 15, ll. 27-28 and 31 disclosing “capable of executing instructions” and “memory” and “non-transitory computer storage”) and perform: 
determining, in real-time, a diversity preference score for a user based at least in part on an anchor item chosen by the user via a user interface executed on a user device of the user (Jain, see: Col. 6, ll. 20-21 disclosing “user interface 110A and 110 is provided”; and see: Col. 8, ll. 23-24 ll. “wholly in response to the user requesting a content page” and ll. 27-28 disclosing “generated dynamically [i.e., determining, in real-time]” and ll. 35-43 disclosing “generate an overlap score for each subsequent item [i.e., diversity preference score]” and “purchase-history-based recommended set for a source item [i.e., anchor item]” and “representing a level of similarity” and ll. 48-50 disclosing “compare the overlap score in order to identify an item that is diverse”; Also see: FIG. 1A) (Examiner note: The Examiner is interpreting the overlap scores of Jain to encompass the claimed diversity preference score, as the overlap score is  based on the source item and user behavior to indicate a diversity among items.): 
determining, in real-time, a comparison result between the diversity preference score and a diversity preference threshold (Jain, see: Col. 8, ll. 27-28 disclosing “generated dynamically [i.e., determining, in real-time]” and ll. 35-43 disclosing “generate an overlap score for each subsequent item [i.e., diversity preference score]” and “purchase-history-based recommended set for a source item [i.e., anchor item]” and ll. 48-50 disclosing “compare the overlap score in order to identify an item that is diverse” and ll. 51-52 disclosing “overlap score of less than or equal to the mean overlap score can indicate sufficient diversity [i.e., diversity preference threshold]”); 
generating, in real-time, a personalized recommendation pool based on (a) the comparison result, (b) a complementary recommendation pool generated based at least in part on the anchor item, and (c) a diversity objective function, wherein (Jain, see: Col. 4, ll. 1-3 disclosing “a diversified list 120A of recommended items 121, 122, 123, 124, and 125 that are complementary to (e.g., purchased together with) [i.e., complementary recommendation pool] source item 110”; and see: Col. 8, ll. 22-24 disclosing “wholly in response to the user requesting a content page including a user interface for displaying a recommendation set”; and see: ll. 35-43 disclosing “generate an overlap score for each subsequent item” and “purchase-history-based recommended set for a source item [i.e., anchor item]” and ll. 48-50 disclosing “compare the overlap score in order to identify an item that is diverse” and ll. 51-52 disclosing “overlap score of less than or equal to the mean overlap score can indicate sufficient diversity” and ll. 55-59 disclosing “re-ranking the other subsequent items after the diverse item” and “the diversified recommendation service 260 can diversity the recommended set”; and see: Col. 13, ll. 17-20 disclosing “to generate overlap scores” and “techniques…more complicated algorithms [i.e., diversity objective function]”):
 when the comparison result indicates that the diversity preference score is greater than the diversity preference threshold, the diversity objective function is associated with diversity (Jain, see: Col. 8, ll. 48-50 disclosing “compare the overlap score in order to identify an item that is diverse”; and see: Col. 13, ll. 17-20 disclosing “to generate overlap scores” and “techniques…more complicated algorithms”; and see: Col. 14, ll. 15-19 disclosing “the overlap score of the item is great then the mean [i.e., preference score is great than the diversity preference threshold], this indicates that the item is likely similar to the current group”); and 
when the comparison result indicates that the diversity preference score is not greater than the diversity preference threshold, the diversity objective function is associated with within-domain diversity (Jain, see: Col. 8, ll. 22-24 disclosing “wholly in response to the user requesting a content page including a user interface for displaying a recommendation set”; and see: ll. 35-43 disclosing “generate an overlap score for each subsequent item” and “purchase-history-based recommended set for a source item [i.e., anchor item]” and ll. 48-50 disclosing “compare the overlap score in order to identify an item that is diverse” and ll. 51-52 disclosing “overlap score of less than or equal to the mean overlap score can indicate sufficient diversity [i.e., not greater than the diversity preference threshold, the diversity objective function is within domain]”; and ll. 55-59 disclosing “re-ranking the other subsequent items after the diver item”; and see: Col. 13, ll. 17-20 disclosing “to generate overlap scores” and “techniques…more complicated algorithms [i.e., diversity objective function]”); and 
transmitting, in real-time, the personalized recommendation pool to be displayed with the anchor item on the user interface (Jain, see: Col. 3, ll. 65-66 disclosing “user interface for providing diverse item recommendations”; and see: Col. 4, ll. 1-3 disclosing “a diversified list 120A of recommended items 121, 122, 123, 124, and 125 that are complementary to (e.g., purchased together with) source item 110”; and see: Col. 9, ll. 33-36 disclosing “diversified item recommendations of the present disclosure can be used with other types of recommendation and personalization services including recommendation services”; Also see: FIGS. 1A-1C).
	Although Jain discloses a recommendation pool and a complementary recommendation pool of items, as well as a diversity preference threshold that is either great than the diversity preference threshold or is not greater than the diversity preference threshold, and discloses that when the diversity preference threshold is not greater, it is associated with within-domain diversity, Jain does not disclose a cross-domain diversity.  Jain does not disclose: 
the function is associated with cross-domain diversity; 
Kumar, however, does teach: 
the function is associated with cross-domain diversity (Kumar, see: paragraph [0040] teaching “In a first model [i.e., function], a recommendation score may be obtained using a model that entails cross-domain collaborative filtering 502”; Also see: FIG. 7). 
This step of  Kumar is applicable to the system of Jain, as they both share characteristics and capabilities, namely, they are directed to personalized recommendations for customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to include the feature of a function that is associated with cross-domain diversity, as taught by Kumar.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Jain to improve the personalization of recommendations by tailoring the recommendation using a cross-domain filtering technique (Kumar, see: Col. 1). 

Claim 2-
Jain in view of Kumar teach the system in claim 1, as described above. 
Jain further discloses wherein: 
determining the diversity preference score further comprises:
 determining a respective department for each of a predetermined number of items previously purchased by the user after the user purchased an item in an anchor department of the anchor item (Jain, see: Col. 2, ll. 64-66 disclosing “items may be identified…from purchase histories as being purchased together”; and see: Col. 4, ll. 9-10 disclosing “determined size of diverse item groupings [i.e., predetermined number of items]”; and see: ll. 39-40 disclosing “all three memory cards” and “with the camera [i.e., respective department] source item 110”; and see: ll. 45-50 disclosing “Displayed adjacent to memory cards 121 are lens filter set 122 and a camera batter 124”; Also see: FIG. 1A “Shop by Department”); 
determining, in real-time, a count of different departments among the respective department for each of the predetermined number of items (Jain, see: Col. 5, ll. 26-31 disclosing “size of diversity window can be based in some examples on a number of item types or categories present in the ranked related item list…from each category or each type”); and 
determining, in real-time, the diversity preference score further based at least in part on the count of different departments (Jain, see: Col. 5, ll. 26-31 disclosing “size of diversity window can be based in some examples on a number of item types or categories present in the ranked related item list…from each category or each type”).

Claim 3-
Jain in view of Kumar teach the system in claim 1, as described above. 
Jain discloses wherein: 
recommended items of the complementary recommendation pool are ranked according to a respective personalized complementary score for each of the recommended items (Jain, see: Col. 10, ll. 15-18 disclosing “diversified recommendation service 260 can generate or retrieve pre-generated relevance scores [i.e., a respective personalized complementary score] indicating a degree to which a recommended item is complementary to the source item”; and see: Col. 9, ll. 33-36 disclosing “diversified item recommendations…types of recommendation and personalization services including recommendation services”).

Claim 4-
Jain in view of Kumar teach the system in claim 3, as described above. 
Jain further discloses wherein:
 generating the personalized recommendation pool further comprises re-ranking, in real-time, the recommended items of the complementary recommendation pool based on the diversity objective function (Jain, see: Col. 8, ll. 22-24 disclosing “wholly in response to the user requesting a content page including a user interface for displaying a recommendation set”; and ll. 51-52 disclosing “overlap score of less than or equal to the mean overlap score can indicate sufficient diversity [i.e., not greater than the diversity preference threshold, the diversity objective function is within domain]”; and ll. 56 disclosing “re-ranking the other subsequent items after the diverse item”; and see: Col. 13, ll. 17-20 disclosing “to generate overlap scores” and “techniques…more complicated algorithms [i.e., diversity objective function]”).

Claim 5-
Jain discloses the system in claim 1, as described above. 
Jain discloses wherein the computing instructions are further configured to perform: 
reducing a size of the complementary recommendation pool based on a predetermined size limit (Jain, see: Col. 4, ll. 8-10 disclosing “re-ordering a list of ranked relevant items using a ‘diversity window’ having a size of 2 [i.e., reducing a size]” and “diversity window reflects a determined size of diverse item groupings”).

Regarding claim 11, claim 11 is directed to a method. Claim 11 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a system. It is noted that claim 11 includes the features of execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, disclosed by Jain (Jain, see: Col. 15, ll. 27-28 and 31 disclosing “capable of executing instructions” and “memory” and “non-transitory computer storage”). Claim 11 is therefore rejected for the same reasons as set forth above for claim 1.
Regarding claim 12, claim 12 is directed to a method. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 2.

Regarding claim 13, claim 13 is directed to a method. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 3.

Regarding claim 14, claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4.

Regarding claim 15, claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.



Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, S., et al., in view of Kumar, D., et al., and Sandler, S., et al. (Patent No. US 11,004,135 B1). 

Claim 6-
Jain in view of Kumar teach the system in claim 1, as described above. 
Jain discloses wherein: 
generating the personalized recommendation pool (Jain, see: Col. 4, ll. 1-3 disclosing “a diversified list 120A of recommended items 121, 122, 123, 124, and 125 that are complementary to (e.g., purchased together with) source item 110”; and see: Col. 9, ll. 33-36 disclosing “diversified item recommendations of the present disclosure can be used with other types of recommendation and personalization services including recommendation services”) further comprises: 
adding an item from recommended items of the complementary recommendation pool to the personalized recommendation pool (Jain, see: Col. 9, ll. 33-36 disclosing “diversified item recommendations of the present disclosure can be used with other types of recommendation and personalization services including recommendation services”; and see: Col. 11, ll. 58-60 discloses “loops back to block 320 to set (or re-order) the current item to the next available position in the display list and cycles back through the remaining process [i.e., adding an item]  until no positions remain in the display list”). 
Although Jain discloses items that are added to a ranked list of recommended items, Jain does not disclose that there is a determinantal point process with fast greedy maximum a posteriori inference. Jain does not disclose: 
recommended items iteratively based at least in part on a determinantal point process (DPP) with fast greedy maximum a posteriori (MAP) inference.
Sandler, however, does teach: 
recommended items iteratively based at least in part on a determinantal point process (DPP) with fast greedy maximum a posteriori (MAP) inference (Sandler, see: Col. 8, ll. 66-67 teaching “determinantal point process (DPP, maximal marginal relevance ranking”; and see: Col. 13, ll. 29-30 and ll. 35 teaching “efficient greedy determinant point process (GDPP) engine” and “recommendations sets”; and see: Col. 16, ll. 12-13 teaching “(GDPP) in order to approximately solve equation”).
This step of  Sandler is applicable to the system of Jain, as they both share characteristics and capabilities, namely, they are directed providing recommendations based on relevance and diversity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to include the feature of recommended items iteratively based at least in part on a determinantal point process (DPP) with fast greedy maximum a posteriori (MAP) inference, as taught by Sandler. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Jain to provide better and more relevant recommendations to users (Sandler, see: Col. 2). 

Claim 7-
Jain in view of Kumar, and  Sandler teach the system in claim 6, as described above. 
Jain discloses wherein: 
adding the item from the recommended items of the complementary recommendation pool to the personalized recommendation pool iteratively further comprises (Col. 11, ll. 58-60 discloses “loops back to block 320 to set (or re-order) the current item to the next available position in the display list and cycles back through the remaining process [i.e., adding an item]  until no positions remain in the display list”): 
determining a score for each of one or more remaining items of the recommended items of the complementary recommendation pool (Jain, see: Col. 10, ll. 18-19 disclosing “rank the recommended set of items based on relevance score [i.e., determining a score]” and see: ll. 48-50 disclosing “determines whether positions remain in the display list. This can involve determining whether there are any items remaining that require re-ordering in the ranked recommendation set”); and 
adding the item of the one or more remaining items to the personalized recommendation pool when the item is associated with a score  for each of one or more remaining items (Jain, see: Col. 10, ll. 18-19 disclosing “rank the recommended set of items based on relevance score” and see: ll. 48-50 disclosing “determines whether positions remain in the display list. This can involve determining whether there are any items remaining that require re-ordering in the ranked recommendation set”).
Although Jain discloses a diversity preference score and adding an item of one or more remaining items to the recommendation pool when the item is associated with a score, Jain does not disclose that the score is a diversity score. Jain does not disclose: 
determining a diversity score; 
the recommendation item is associated with a maximal diversity score for each of the items; 
Sandler, however, does teach; 
determining a diversity score (Sandler, see: Col. 13, ll. 61-63 teaching “computed by a set-selection objective score engine that factors in relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set”); 
the recommendation item is associated with a maximal diversity score for each of the items (Sandler, see: Col. 13, ll. 61-63 teaching “computed by a set-selection objective score engine that factors in relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set”). 
This step of  Sandler is applicable to the system of Jain, as they both share characteristics and capabilities, namely, they are directed providing recommendations based on relevance and diversity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to include the feature of determining a diversity score, the recommendation item is associated with a maximal diversity score for each of the items, as taught by Sandler. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Jain to provide better and more relevant recommendations to users (Sandler, see: Col. 2).

Claim 8-
Jain in view of Kumar, and Sandler teach the system in claim 7, as described above. 
Jain discloses wherein: 
when the diversity objective function is associated with the respective score for the each of one or more remaining items of the recommended items of the complementary recommendation pool is calculated based in part on: (a) a respective personalized complementary score for the each of one or more remaining items (Jain, see: Col. 8, ll. 35-43 disclosing “generate an overlap score for each subsequent item”; and see: Col. 12, ll. 55-57 disclosing “recommended items can be ranked, for example, based on relevance to a source item, a recommendations score [i.e. complementary score] based on user interest analysis”); and 
when the diversity objective function is associated with within-domain diversity, the respective score for the each of one or more remaining items of the recommended items of the complementary recommendation pool is calculated based in part on: (a) the respective personalized complementary score for the each of one or more remaining items (Jain, see: Col. 8, ll. 35-43 disclosing “generate an overlap score for each subsequent item” and “purchase-history-based recommended set for a source item” and ll. 48-50 disclosing “compare the overlap score in order to identify an item that is diverse” and ll. 51-52 disclosing “overlap score of less than or equal to the mean overlap score can indicate sufficient diversity [i.e., within domain diversity]”; and ll. 55-59 disclosing “re-ranking the other subsequent items after the diver item”; and see: Col. 13, ll. 17-20 disclosing “to generate overlap scores” and “techniques…more complicated algorithms [i.e., diversity objective function]”).
	Jain does not disclose that the diversity objective function is associated with a cross-domain diversity. Jain does not disclose: 
the function is associated with cross-domain diversity; 
Kumar, however, does teach: 
the function is associated with cross-domain diversity (Kumar, see: paragraph [0040] teaching “In a first model [i.e., function], a recommendation score may be obtained using a model that entails cross-domain collaborative filtering 502”; Also see: FIG. 7). 
This step of  Kumar is applicable to the system of Jain, as they both share characteristics and capabilities, namely, they are directed to personalized recommendations for customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to include the feature of a function that is associated with cross-domain diversity, as taught by Kumar.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Jain to improve the personalization of recommendations by tailoring the recommendation using a cross-domain filtering technique (Kumar, see: Col. 1). 
Although Jain discloses the diversity preference score and adding an item of one or more remaining items to the recommendation pool when the item is associated with a score, Jain does not disclose that the score is specifically a diversity score, a diversification increment or a similarity increment of the remaining items.  Jain does not disclose: 
a diversity score; 
and (b) a diversification increment by the each of one or more remaining items;
and (b) a similarity increment by the each of one or more remaining items.
Sandler, however, does teach; 
a diversity score (Sandler, see: Col. 13, ll. 61-63 teaching “computed by a set-selection objective score engine that factors in relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set”); 
(b) a diversification increment by the each of one or more remaining items (Sandler, see: Col. 3, ll. 37-41 teaching “diversity model is submodular in that the difference in the incremental value of the function made by addition of a single element to a set…”; and see: Col. 4, ll. 51-53 teaching “evaluate the incremental increase in the area that would be occupied by that first selected item in combination with each of the remaining two items”; Also see: FIGS. 1C & 1D);
 (b) a similarity increment by the each of one or more remaining items (Sandler, see: Col. 3, ll. 37-41 teaching “diversity model is submodular in that the difference in the incremental value of the function made by addition of a single element to a set…”; and see: Col. 4, ll. 17-18 teaching “smaller volumes (or smaller areas) represent a less diverse set of items”; and see: ll. 51-53 teaching “evaluate the incremental increase in the area that would be occupied by that first selected item in combination with each of the remaining two items”; Also see: FIGS. 1C & 1D) (Examiner note: The Examiner is interpreting the incremental values in an area, may also represent a small area or volume, which would equate to a less diverse set of items. The Examiner notes that considering the system of Sandler may determine the dissimilarity (more diverse items), the system also determines similarities (less diverse items), and therefore would encompass the feature of a similarity increment.)
This step of  Sandler is applicable to the system of Jain, as they both share characteristics and capabilities, namely, they are directed providing recommendations based on relevance and diversity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to include the feature of determining a diversity score, a diversification increment by the each of one or more remaining items, and a similarity increment by the each of one or more remaining items, as taught by Sandler. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Jain to provide better and more relevant recommendations to users (Sandler, see: Col. 2).

Claim 9-
Jain in view of Kumar, and Sandler teach the system in claim 7, as described above. 
	Although Jain does disclose the diversity objective function Jain, see: Col. 13, ll. 17-20 disclosing “to generate overlap scores” and “techniques…more complicated algorithms [i.e., diversity objective function]”), Jain does not disclose that the function is associated with cross-domain diversity. Jain does not disclose: 
the function is associated with cross-domain diversity; 
Kumar, however, does teach: 
the function is associated with cross-domain diversity (Kumar, see: paragraph [0040] teaching “In a first model [i.e., function], a recommendation score may be obtained using a model that entails cross-domain collaborative filtering 502”; Also see: FIG. 7). 
This step of  Kumar is applicable to the system of Jain, as they both share characteristics and capabilities, namely, they are directed to personalized recommendations for customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to include the feature of a function that is associated with cross-domain diversity, as taught by Kumar.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Jain to improve the personalization of recommendations by tailoring the recommendation using a cross-domain filtering technique (Kumar, see: Col. 1). 
	Although Jain discloses diversity function associated with diversity of the items, Jain does not disclose a calculation of a respective diversity score, nor does Jain disclose the similarity matrix. Jain does not disclose: 
the respective diversity score is calculated by: Sqr: a respective personalized complementary score between the anchor item (q) and the each of the one or more remaining items (r) for the user, Sq,r = ,+ 2r and fa gr is a product score for normalized item embeddings between q and r; a: a predetermined constant, 0< a <1; det(LR): a determinant of a kernel matrix L indexed by items of an item pool (R), R comprising a subset of the complementary recommendation pool; and LR: an item-to-item similarity matrix for the items in the item pool
Sandler, however, does teach: 
the respective diversity score is calculated by: Sqr: a respective personalized complementary score between the anchor item (q) and the each of the one or more remaining items (r) for the user, Sq,r = ,+ 2r and fa gr is a product score for normalized item embeddings between q and r; a: a predetermined constant, 0< a <1; det(LR): a determinant of a kernel matrix L indexed by items of an item pool (R), R comprising a subset of the complementary recommendation pool; and LR: an item-to-item similarity matrix for the items in the item pool (Sandler, see: Col. 4, ll. 3-5 teaching “three-dimensional product feature space 105 with the three vectors a, b, c shown”; and ll. 12-15 teaching “The volume of this parallelepiped 110 is the product of area of the base and altitude, defined by the scalar triple product c.Math.(b×a)” and ll. 17-18 teaching “Due to the formulation of the vector embeddings of the various items”; and see: Col. 13, ll. 61-63 teaching “computed by a set-selection objective score engine that factors in relevance scores of the recommendations in the set as well as a diversity score representing the total diversity of the set. The diversity score can be equated to the determinate of a similarity matrix”). 

Claim 10-
Jain in view of Kumar, and Sandler teach the system in claim 7, as described above.
Although Jain does disclose when the diversity objective function is associated with within-domain diversity (Jain, see: Col. 8, ll. ll. 51-52 disclosing “overlap score of less than or equal to the mean overlap score can indicate sufficient diversity [i.e., not greater than the diversity preference threshold, the diversity objective function is within domain]”; and ll. 55-59 disclosing “re-ranking the other subsequent items after the diver item”; and see: Col. 13, ll. 17-20 disclosing “to generate overlap scores” and “techniques…more complicated algorithms [i.e., diversity objective function]”), Jain does not disclose: 
the respective diversity score for the each of the one or more remaining items is calculated by: Sq,r: a respective personalized complementary score between the anchor item (q) and the each of the one or more remaining items i+f Yr T (r) for the user, Sq,r = , and f gr is a product score for normalized item embeddings between q and r; p: a predetermined constant, 0< p <1; det(L'R): a determinant of a kernel matrix L' indexed by items of an item pool (R), R comprising a subset of the complementary recommendation pool and extra complementary items; and L'R: an item-to-item dissimilarity matrix for the items in the item pool (R), L' 1+ diag(L) -L, and LR + 2 H- {grlr E R}.
Sandler, however, does teach: 
the respective diversity score for the each of the one or more remaining items is calculated by: Sq,r: a respective personalized complementary score between the anchor item (q) and the each of the one or more remaining items i+f Yr T (r) for the user, Sq,r = , and f gr is a product score for normalized item embeddings between q and r; p: a predetermined constant, 0< p <1; det(L'R): a determinant of a kernel matrix L' indexed by items of an item pool (R), R comprising a subset of the complementary recommendation pool and extra complementary items; and L'R: an item-to-item dissimilarity matrix for the items in the item pool (R), L' 1+ diag(L) -L, and LR + 2 H- {grlr E R} (Sandler, see: Col. 4, ll. 3-5 teaching “three-dimensional product feature space 105 with the three vectors a, b, c shown”; and ll. 12-15 teaching “The volume of this parallelepiped 110 is the product of area of the base and altitude, defined by the scalar triple product c.Math.(b×a)” and ll. 17-18 teaching “Due to the formulation of the vector embeddings of the various items…smaller volumes (or smaller areas) represent a less diverse set of items [i.e., dissimilarity matrix]”; and see: Col. 61-63 teaching “computed by a set-selection objective score engine that factors in relevance scores of the recommendations in the set as well as a diversity score”; Also see: Col. 14, ll. 2-6). 
This step of  Sandler is applicable to the system of Jain, as they both share characteristics and capabilities, namely, they are directed providing recommendations based on relevance and diversity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to include the features of the respective diversity score is calculated by: Sqr: a respective personalized complementary score between the anchor item (q) and the each of the one or more remaining items (r) for the user, Sq,r = ,+ 2r and fa gr is a product score for normalized item embeddings between q and r; a: a predetermined constant, 0< a <1; det(LR): a determinant of a kernel matrix L indexed by items of an item pool (R), R comprising a subset of the complementary recommendation pool; and LR: an item-to-item similarity matrix for the items in the item pool, as taught by Sandler. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Jain to provide better and more relevant recommendations to users (Sandler, see: Col. 2).

Regarding claim 16, claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Regarding claim 17, claim 17 is directed to a method. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Regarding claim 18, claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 8 which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Regarding claim 19, claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 9 which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9.

Regarding claim 20, claim 20 is directed to a method. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 10 which is directed towards a system. Claim 20 is therefore rejected for the same reasons as set forth above for claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yang, W., et al. (PGP No. US 2021/0374132 A1) describes a machine learning recommendation system that receives a user query for generating a recommendation for items with an explanation associated with the recommendations. 
Hicks, C. (PGP No. US 2009/0132459 A1), describes a recommendation system that increases the diversity of the item recommendations to a user by using similarity data to filter an initial recommendation set. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625